Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,986,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,986,150 anticipate all of the current claims at issue.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 10, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beliveau US 9,363,180.

As per claims  1, 10, 17. Beliveau teaches A method of distributed routing and load balancing in a dynamic service chain, including: receiving a packet at a first service instance, including a network service header (abbreviated NSH) imposed on the packet by a service classifier, the NSH including a stream affinity code that is consistent for packets in a stream; processing the packet at the first service instance, wherein the first service instance performs a first service in a service chain that further includes at least second and third services; the first service instance accessing a flow table using the stream affinity code to select a second service instance, from among a plurality of service instances performing the second service; and the first service instance routing the packet to the selected second service instance upon egress from the first service instance.  (Column 2 lines 23-43; Column 4 lines 55-65; Column 5 lines 54-67, Column 6 lines 1-35, Column 7 lines 5-40)  (teaches subscriber, or application traffic associated with a service chain identifier, or flow identifier, using a first service instance which is further router to a second or third instance by referencing a microflow table and load balancing) 

As per claim 7. Beliveau teaches The method of claim 1, wherein the service chain is a security service chain and at least the second and third services are security services.  (Column 2 lines 22-33)

As per claim 9, 16. Beliveau teaches The method of claim 1, wherein instances of the first, second and third services are implemented on virtual machines, bare metal servers or custom hardware.  (Column 2 lines 34-36, Column 5 lines 25-30) (VMs, hardware)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau US 9,363,180 in view of Singhal US 10,333,846.

As per claims 2, 11 Singhal teaches The method of claim 1, wherein the NSH is implemented as a user datagram protocol (abbreviated UDP) header.  (Column 64 line 41 to Column 65 line 50)


Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau US 9,363,180 in view of Qian US 11,075,840.


As per claim 3. Qian teaches The method of claim 1, further including hashing the stream affinity code to access the flow table.  (Column 3 line 60 to Column 4 line 17; Column 6 lines 1-22; Column 9 lines 1-40)  (teaches a load balancing method for directing flows according to a consistent hash table from hashing a header of the flow)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed  to use the flow table of Qian with the system of Beliveau because the has is a more efficient method of matching table data.

Claim(s) 4-6, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau US 9,363,180 in view of Qian US 11,075,840 in view of Singhal US 10,333,846.

As per claims 4, 12, 18. Qian teaches The method of claim 1, wherein the flow table lacks an entry for the second service corresponding to the stream affinity code in the NSH, further including: accessing a consistent hash table (abbreviated CHT) of service instances performing the second service; selecting an available instance using a hash as a key to the CHT to select the second service instance; and updating the flow table to specify the second service instance as providing the second service for packets sharing the header.  (Column 3 line 60 to Column 4 line 17; Column 6 lines 1-22; Column 9 lines 1-40)  (teaches a load balancing method for directing flows according to a consistent hash table from hashing a header of the flow)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed  to use the flow table of Qian with the system of Beliveau because the has is a more efficient method of matching table data.

Singhal teaches the has may be a six tuple hash (Column 52 lines 32-44) (hash may be a 6 tuple)


As per claims 5, 13, 19. Qian teaches The method of claim 4, further including selecting an alternate second service instance from the CHT and updating the flow table to specify the alternate second service instance.  (Column 13 lines 20-57; Column 14 lines 25-34) (teaches learning and updating new flows)

As per claims 6, 14, 20 Singhal teaches The method of claim 4, wherein the NSH header includes a client ID, and wherein the six-tuple hash is generated using the client ID and using source IP, source port, destination IP, destination port and IP protocol number for the packet.  (Column 52 lines 32-44) (has may be a 6 tuple generated) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the tuple of Singhal with the prior art because it provides more complete information for routing decisions.


Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau US 9,363,180 in view of Chen US 10,270,711.

As per claims 8, 15.  Chen teaches The method of claim 1, wherein instances of the first, second and third services run in containers and the containers are hosted in pods.  (Column 4 line 59 to Column 5 line 16)   (teaches services in VM pods etc)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the containers of Chen with the system of Believeau because it is an efficient method to implement VMs. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439